Appeal from an order of Supreme Court, Erie County (Makowski, J.), entered January 29, 2003, which granted plaintiffs motion seeking to confirm an arbitration award and denied the cross motion of defendant seeking to vacate that award.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent (denominated defendant) appeals from an order granting the motion of petitioner (denominated plaintiff) seeking to confirm the award of the arbitrator and denying the cross motion of respondent seeking to vacate that award. Respondent contends on appeal that its rights were prejudiced on the ground that the arbitrator failed to consider the evidence presented by respondent in support of its counterclaim, thereby exceeding his power or so imperfectly executing his power that a final and definite award was not made (see CPLR 7511 [b] [1] [iii]). The arbitrator set forth in his decision that “a considerable amount of testimony and numerous exhibits were presented” and that respondent failed to prove its counterclaim. Respondent failed, however, to include the record of the hearing before the arbitrator in the record on appeal. Thus, the record on appeal is incomplete, and we are therefore unable to review respondent’s contention. “Respondent, as the appellant, submitted this appeal on an incomplete record and must suffer the consequences” (Matter of Santoshia L., 202 AD2d 1027, 1028 [1994]; see Le Roi & Assoc. v Bryant, 309 AD2d 1144 [2003]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder and Kehoe, JJ.